Title: From James Madison to James Monroe, 2 [August] 1811
From: Madison, James
To: Monroe, James


Dear Sir
Montpelier July [August] 2. 1811
I just find by the letters from W. that you had at length been liberated from your detention there. Mr. Graham having left the packet for you unsealed, I have glanced over the papers relating to Grassin & the letters of Foster. I am glad to find that the Owner of the Privateer, domicil[i]ated here, is taken in hand. There can be no legal difficulty I presume in dealing with him. Foster seems more disposed to play the diplomatist, than the conciliatory negociator. His letter though not very skilfully made up, is evidently calculated for the public here, as well as for his own Govt: In this view his evasion & sophistical efforts may deserve attention. Accept my cordial respects
James Madison
